t c memo united_states tax_court robert rodriguez petitioner v commissioner of internal revenue respondent docket no filed date robert rodriguez pro_se jonae a harrison for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent determined deficiencies in and additions to petitioner’s federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure -- dollar_figure includes additional_amounts not reflected in the original notice_of_deficiency the court has jurisdiction to redetermine such increased amounts of the deficiency and any addition_to_tax if the secretary makes a claim at the hearing sec_6214 respondent moved at trial to amend his answer to reflect these increases and petitioner did not object all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner petitioned the court to redetermine the deficiencies and additions to tax we must decide whether petitioner had unreported income of dollar_figure dollar_figure dollar_figure and dollar_figure determined by respondent for the tax years and respectively petitioner is liable for the additions to tax determined by respondent under sec_6651 petitioner is liable for the additions to tax determined by respondent under sec_6654 a penalty shall be imposed on petitioner under sec_6673 for advancing frivolous and or groundless claims findings of fact1 at the time the petition was filed petitioner resided in phoenix arizona petitioner did not file tax returns for the taxable years and for the years in question petitioner received income in the following amounts year payor rescue industries inc rescue industries inc rescue rooster llc laboratory sciences of az llc rescue rooster llc laboratory sciences of az llc devau human resources metro lock services inc devau human resources cox communications inc amount dollar_figure dollar_figure total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent received information from third parties showing that petitioner derived income in the amounts determined above withholding was taken from petitioner’s wages in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively petitioner’s filing_status was single for all years petitioner did not cooperate with respondent at any time during the review process failing to meet with or to provide the parties’ stipulation of facts and exhibits submitted therewith are incorporated herein by this reference respondent with any information that would enable respondent to properly determine petitioner’s tax_liability a burden_of_proof opinion generally respondent’s deficiency determinations set forth in the notices of deficiency are presumed correct and petitioner bears the burden of showing that the determination is in error rule a 290_us_111 there are exceptions to that rule sec_7491 shifts the burden_of_proof to respondent if the taxpayer meets certain preliminary conditions here not only did petitioner fail to cooperate with respondent in any regard but he did not produce one scintilla of evidence with respect to any matter in this case see sec_7491 therefore sec_7491 does not apply in this case another case in which the burden may shift to respondent concerns the determination that there is unreported income under the holdings of the u s court_of_appeals for the ninth circuit to which an appeal would normally lie for petitioner respondent is required to build an evidentiary foundation to support a determination of unreported income see 596_f2d_358 9th cir revg 67_tc_672 respondent issued subpoenas to six of petitioner’s former employers at trial to substantiate the determination that petitioner received the income alleged respondent provided forms w-2 wage and tax statement payroll records and declarations from employers as to the validity of these underlying documents therefore respondent has made a sufficient showing to shift to petitioner the obligation to show that respondent’s determination is in error however with respect to the additions to tax sec_7491 requires that respondent bear the burden of production to meet this burden respondent must present evidence indicating that it is appropriate to impose an addition_to_tax see 116_tc_438 b respondent’s deficiency determinations this is not the first time that petitioner has appeared before this court with substantially_similar issues petitioner advanced many of the same arguments in this case as he had in a prior case involving his through tax years see rodriguez v commissioner tcmemo_2003_105 as before petitioner alleged that he did not receive the income that his filing_status was married and that respondent failed to consider vague and nebulous deductions allowances and expenses provided for by law that petitioner never specifically identifies petitioner objected to the admission of respondent’s evidence based on timeliness hearsay and lack of personal knowledge petitioner argues that he has no way of cross-examining the people who made the declarations that the underlying documents are secondary evidence and that respondent has no personal knowledge as to the validity of the documents the documents were received into evidence over the objection of petitioner we find that the evidence provided by respondent was reliable in that it met the hearsay and authentication exceptions in rule sec_803 and sec_902 of the federal rules of evidence all of the underlying documents were kept in the regular course of business and the declarations of the validity of these documents were made by people familiar with their use petitioner did not introduce any evidence to refute the validity of the evidence in addition petitioner has again failed to provide any evidence that the income determined by respondent is in error or that he is entitled to file a return claiming marital status or any deductions the failure of petitioner to present any evidence leaves the court no basis for making any findings that support petitioner’s assertions petitioner also argued that he was prejudiced by the documents offered by respondent due to the lack of a fair opportunity to inspect the documents petitioner’s claim is without merit first some of the documents had petitioner’s signature on them indicating he was familiar with the evidence presented second the documents offered at trial were related to petitioner’s wage income we find it extremely difficult to believe that petitioner was blind-sided by this evidence finally petitioner had an opportunity to obtain the evidence presented at trial respondent contacted petitioner to coordinate a conference for date before trial petitioner stated he could not attend that meeting and instead informed respondent that he would be making discovery requests of respondent however petitioner failed to take steps to meet with respondent at any other time or to engage in any discovery whatsoever instead on date petitioner objected on the basis of self-incrimination and the fifth_amendment to all of respondent’s proposed stipulations of fact except for the two relating to the notices of deficiency and petitioner’s residence petitioner thus failed to cooperate with respondent and thwarted respondent’s attempts to stipulate facts by asserting baseless constitutional arguments the court’s patience for such arguments in this civil case wears thin where there is no indication that petitioner’s cooperation with respondent’s requests would lead to criminal prosecution petitioner cannot now claim that he is prejudiced or that he did not have an opportunity to challenge respondent’s evidence accordingly we again find that it was proper for respondent to have determined income for the subject years from the information received from third parties and that respondent’s determination and the increased amount of unreported income for all years in question is sustained see 181_f3d_1002 9th cir affg tcmemo_1997_97 c additions to tax sec_6651 imposes an addition_to_tax for failing to timely file a required federal_income_tax return unless it is shown that the failure was due to reasonable_cause and not willful neglect petitioner was required to file federal_income_tax returns for each of the subject years because his income exceeded the maximum amount to be exempt from filing in each of the taxable years sec_6012 sec_6072 as was the situation in petitioner’s prior case respondent offered forms certificate of assessments payments and other specified matters and the testimony of a revenue_agent as proof that petitioner failed to file returns for the subject years once again petitioner failed to introduce any evidence indicating that he filed the returns or that his failure_to_file was reasonable accordingly we again hold that petitioner is liable for the additions to tax under sec_6651 469_us_241 105_tc_324 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax again forms and the testimony of the revenue_agent establish that petitioner failed to pay the required estimated_tax for and furthermore no evidence has been presented that petitioner paid the estimated_tax for the subject years or that any of the exceptions to the addition_to_tax under sec_6654 are available accordingly we sustain respondent’s determinations d penalty under sec_6673 respondent moved the court before trial to impose a dollar_figure penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless at the beginning of trial the court explained the motion to petitioner and then asked if petitioner objected to the motion the following restates the court’s explanation and how petitioner replied the court well let me make sure you understand what this motion is trying to accomplish this motion is a motion for sanctions pursuant to sec_6673 that particular section of the code permits this court if it should find that you’re just bringing this action for purposes of delay or if it should find that your arguments are frivolous without merit it can fine you up to dollar_figure for such activity you don’t object to that mr rodriguez no i don’t object petitioner’s only argument is that he believed that he did not have an opportunity to challenge any of the hearsay or secondary information that was presented at trial as was explained to petitioner at trial he had the opportunity to call his own witnesses offer any documents and present his own testimony but he chose not to do so as discussed he was not prejudiced by not receiving the documents presented by respondent until trial moreover sanctions of dollar_figure have previously been imposed against petitioner for the and tax years for advancing the same arguments as he has in this case see rodriguez v commissioner tcmemo_2003_105 the opinion admonishing petitioner for his previous conduct in taxable years was filed on date id nonetheless petitioner had the audacity to once again petition the court to redetermine his tax_liability for subsequent taxable years less than months later on date and to continue to submit the same baseless arguments in this case as had been presented in his earlier case in his prior case as in this case petitioner was warned before trial by respondent and during trial by the court that his position would warrant a penalty of up to dollar_figure petitioner’s arguments are the same frivolous and groundless arguments that we previously found were instituted primarily for delay petitioner continues in his failure to cooperate with respondent and to advance the same frivolous arguments with the court after repeated warnings accordingly we hold that petitioner is liable for a dollar_figure penalty under sec_6673 we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
